DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on April 26, 2021.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on July 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
        The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least the independent claims 1/7/15 are provisionally rejected on the ground of nonstatutory double patenting as being  unpatentable over independent claims 1/9/18 of Co-pending Application No. 17/744,687 (reference application referred as ‘687 hereafter) in view of Ton-That (U.S. Pub No. 20140180725 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims are considered to be obvious as set forth below:  
Instant claims
Co-pending or reference claims
(17/744,687)
Claim 1/7/15: A method (system and A non - transitory computer readable medium embodying a program executable in a computing device) of creating, assigning and executing an occupant safety test, the method comprising: (claim 1)
a processor; and 
a memory coupled to the processor, wherein the processor is configured to execute program instructions stored in the memory, to: 

create an occupant safety test for each occupant in each of the zones, wherein the occupant safety test is created by generating a zone plan of the zone, wherein the zone plan indicates digitized floor plan of the zone, wherein the zone plan is generated by superimposing safety fixtures over physical location of the fixtures in the zone, wherein the safety fixtures indicate symbols on the zone plan for identifying corresponding fixtures in the zone, wherein the occupant safety test indicates a test created for the occupant in the zone to identify a safety fixture corresponding to the physical fixture in the zone in order to get familiarized with the physical location of the fixtures in the zone for use in an emergency situation. 

assign the occupant safety test created to the occupant in the location; and 
execute the occupant safety test by identifying the safety fixtures on the zone plan to get familiarized with the physical location of the fixtures in the zone for use in the emergency situation.
Claims 1/9/18: A method (system and A non - transitory computer readable medium embodying a program executable in a computing device) of creating and executing an occupant safety test, the method comprising: (claim 1)
a processor; and 
a memory coupled to the processor, wherein the processor is configured to execute program instructions stored in the memory, to: 

create an occupant safety test comprising a plurality of courses, wherein […]
add contextual maps or diagrams corresponding to the physical zone and the fixtures in each zone of the structure; 
add virtual fixtures or objects over the contextual maps or diagrams of the zone, wherein the virtual fixtures or objects are added for each of the germ safe test, the occupant exit test, and the safety check test; 








transmit the occupant safety test created to the occupant; and 
execute the occupant safety test by identifying the game marker to get familiarized with corresponding physical location of the fixtures or safety equipment or incidents in the structure.

  
Consequently, for pending claims 1/7/15 in view of ‘687 application pending claims 1/9/18, the differences between the claims is the recitation to: 
receive details of an organization, wherein the details comprise a location of the organization, wherein the organization situates at different locations, and wherein the location indicates a structure belonging to the organization; 
receive a list of occupants in each location; create one or more zones corresponding to each of the locations, each zone indicating a sub-portion of the location, wherein each zone comprises fixtures, and wherein the fixtures comprise one of safety equipment and an emergency door physically present in the zone;

However, co-pending ‘687 application claims 1/9/18 do not teach the receiving steps of the “lists of details for an organization and the occupants in each location”. Therefore, this limitations in the pending claims were evaluated in view of Ton-That (U.S. Pub No. 20140180725 A1) which teaches a similar functionality when receiving “customer information” that includes details regarding to their “identification, location, current/state of insured property” and “insurance” data (See ¶00154 and ¶0034). While the “customer” can either be the organization as a whole or each member under the organization as this prior art requires to collect “customer's game profiles” (See ¶0040 and ¶0044; Fig 1A (104)). 

Therefore, it would have been obvious to one skilled in the art at the time of filing because would have provided to the instant application and the co-pending ‘687 application with the ability of providing a list of details of an organization and their occupants for each of the locations they reside, as taught by Ton-That (U.S. Pub No. 20140180725 A1) because these applications attend the need of creating a virtual and interactive environment to familiarize members that occupy a business property with understanding emergency and safety protocols through an occupant safety test to comply with state laws and business property and liability insurances in each location to avoid property damage and loss risks and as Ton-That recognizes that “some types of insurers may find it beneficial to provide a game experience via an application (e.g., a smartphone, tablet computer, and/or web-based app) that encourages a customer to document with the insurer key events related to an insurance policy, increases engagement of a customer with an insurer and/or the customer's insurance policy, and/or motivates the customer to make proactive behavior changes (e.g., to protect the customer's assets, to reduce risk of property loss). In some embodiments, a customer may be encouraged (e.g., via a game system) to document electronically (e.g., based on a collection of digital photos) a home inventory or inventory of other types of insured property” (Ton-That; ¶0026). 
Drawings
       The drawings filed on April 26, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both "Alphanumeric Input Device/touchscreen" and "User Interface Navigation Device" in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “312” from ¶091 is not included in Fig. 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In ¶056; the disclosed acronyms “TCP/IP, HTTP, SMTP, FTP… HTML, XML… VPN, secure HTTP, SSL” should have been properly defined and introduced, before being abbreviated, according to MPEP § 2111.01.
In ¶072; reference character "312” is conflicting with the disclosed “320” in Fig 7 and requires correction in accordance to MPEP 608.01 or 37 CFR 1.84 (p).
In ¶083; reference character "414” is conflicting with the disclosed “404” in Fig 14 and requires correction in accordance to MPEP 608.01 or 37 CFR 1.84 (p).
Reference character “412” from Fig 14, is not mentioned in the specifications, specifically in ¶084, and should be included in accordance to MPEP 608.01 or 37 CFR 1.74.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 7 is being used as the most representative of the independent claims set 1, 7 and 15. Step 1: the claimed invention falls under statutory categories of a process and a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 …execute program instruction…, to: 
receive details of an organization, wherein the details comprise a location of the organization, wherein the organization situates at different locations, and wherein the location indicates a structure belonging to the organization; 
receive a list of occupants in each location; 
create one or more zones corresponding to each of the locations, each zone indicating a sub-portion of the location, wherein each zone comprises…. 
assign the occupant safety test created to the occupant in the location; and 
execute the occupant safety test by identifying the safety fixtures on the zone plan to get familiarized with the physical location of the fixtures in the zone for use in the emergency situation.

These limitations, describe a method, a system and a non – transitory computer readable medium for creating and transmitting safety tests for property occupants or users that are part of an organization in order to execute a safety course and assign a test to the users to identify key fixtures and protocols for safe and proper use of the organization's property. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of fundamental economic principles or practices by mitigating safety risk in a liable property owned by a business; also, engaging in commercial or legal interactions by complying with a business property and liability insurance and the state law from the location(s) that the organization resides. As the business must follow certain safety measures to ensure protection against loss or damage to property and equipment and to be protected against claims made by others for damages or injuries to customers, clients or the property of others, as well. As disclosed in the specification, this invention “provides a system that creates and assigns occupant safety test for each occupant of an organization in every location, which
the occupant can get familiarized with the safety fixtures in the zone for use in an emergency situation to ensure his and others safety.”. Thus, it can also represent a certain method of organizing human activities by managing personal behavior in the form of following rules or instructions that must be incentivized or mandated to comply with safety tests taken by the organization members and their building occupants. As disclosed in ¶019 of the applicant specifications: “The occupant follows the protocols and instructions based on the knowledge gained from the safety test in an emergency situation and reaches theirs and others' safety.”

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1, 7 and 15 as a whole, while looking for their additional element(s) of a processor; and a memory (from claim 7); and a non-A non - transitory computer readable medium (from claim 15) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 2/8/16 and 9 and 3/10/17, it recites the additional element(s) of a user device (from claims 2/8/16 and 9); and a Uniform Resource Locator (URL), respectively, which are merely used as a tool to perform the abstract idea. Thus, they amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for executing software program instructions and other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and these additional element(s) does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.


Step 2B: For claims 1, 7 and 15, these claims recite the additional elements: a processor; and a memory (from claim 7); and a non-A non - transitory computer readable medium (from claim 15) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-6, 8-14 and 16 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2/8/16 - 3/10/17 and 9: further describes the abstract idea of the occupant safety test system and the transmission of the test to user devices using URLs.
Claims 4/11/18 – 6/13/20 and 14: further describes the abstract idea of the occupant safety test system and the zone plan which is generated by locating by coordinates, and mapping safety fixtures (i.e. safety equipment) and protocols.
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ton-That (U.S. Pub No. 20140180725 A1) in view of Sanderson (U.S. Pub No.  20220044484 A1).
Regarding claims 1, 7 and 15: 
A method of creating, assigning and executing an occupant safety test, the method comprising: (claim 1)
A system for creating, assigning and executing an occupant safety test, the system comprising: (claim 7)
A non - transitory computer readable medium embodying a program executable in a computing device for creating, assigning and executing an occupant safety test, the program comprising: (claim 15)
This independent claim set is represented by claim 7
Ton-That teaches:
a processor; and (“a processor 210,” ¶0052; Fig 2 (210); Fig 4 (404))
a memory coupled to the processor, wherein the processor is configured to execute program instructions stored in the memory, to: (“The memory 450 may include graphical user interface instructions 456 to facilitate graphic user interface processing” ¶0092; Fig 2 (206); Fig 4 (450)) Examiner note: Also, refer to ¶0052.
receive details of an organization, wherein the details comprise a location of the organization, wherein the organization situates at different locations, and wherein the location indicates a structure belonging to the organization; (“an application for receiving customer information and/or indicating game rewards is stored locally on the user device 104, which may access information (e.g., game data) stored on, or provided via, the server computer 102. In another embodiment, the server computer 102 may store some or all of the program instructions for receiving customer information and/or indicating game rewards.” ¶0044; Fig 1A (104)) Examiner note: Also, refer to ¶0154 for more details of their collection of data including “location” and “identification”, ¶0040 regarding to a customer’s “current/state of insured property” and “insurance” data and to ¶0034 to learn what a “customer” is comprised of.
receive a list of occupants in each location; (“a server computer 102 and/or one or more of the user devices 104 stores and/or has access to information useful for performing one or more functions described in this disclosure. Such information may include one or more of: (i) insurance data, such as policy data and/or underwriting rules; (ii) customer data, such as customer-provided data relating to use of, modification to, and/or current state of insured property; and (iii) game data, such as information about a customer's game profile, rewards earned (e.g., badges earned, points earned), leaderboard rank, and/or available rewards” ¶0040; Fig 1A (104)) 

Ton-That does not explicitly teaches the following limitation(s), however, Sanderson teaches:
create one or more zones corresponding to each of the locations, each zone indicating a sub-portion of the location, wherein each zone comprises fixtures, and wherein the fixtures comprise one of safety equipment and an emergency door physically present in the zone; (“The method includes storing a 2-D floor plan in a floor plan database; digitally tagging reference points which include at least one item of emergency equipment in a level of a structure; anchoring the at least one tagged item of emergency equipment to the 2-D floor plan; and rendering a 3-D floor plan with at least one anchored item of emergency equipment, the anchored emergency equipment being interactable within the 3-D floor plan.” ¶0005; Fig 2 – 4) Examiner note: Also, refer to ¶0027-28 for more details about the “tagged objects”. 
create an occupant safety test for each occupant in each of the zones, wherein the occupant safety test is created by generating a zone plan of the zone, wherein the zone plan indicates digitized floor plan of the zone, wherein the zone plan is generated by superimposing safety fixtures over physical location of the fixtures in the zone, wherein the safety fixtures indicate symbols on the zone plan for identifying corresponding fixtures in the zone, wherein the occupant safety test indicates a test created for the occupant in the zone to identify a safety fixture corresponding to the physical fixture in the zone in order to get familiarized with the physical location of the fixtures in the zone for use in an emergency situation, (“the system may be configured to permit viewing by a trainer or supervisor on a monitor while the user is undergoing the 3-D simulation utilising the mixed reality system. The trainer may dynamically interact in the simulation during the training exercise by creating emergency situations (e.g., fires, etc.). At the end of the simulation, the user's performance may be assessed and scored. A machine learning algorithm may be applied to identify areas where the user could improve performance. Multiple performances by a variety of users can be used by the machine learning algorithm to indicate areas that could be improved in building safety (e.g., placement of emergency equipment, optimal size and placement of building features, etc.). Improved emergency preparedness by key personnel, coupled with improved building design after analysing evacuation patterns, will help save lives.” ¶0031; Fig 1 (118, 116, and 114); Fig 2 – 4) Examiner note: Also, refer to ¶0022 and ¶0038 for general details.
assign the occupant safety test created to the occupant in the location; and (“Controller 118 is configured to permit a user to interact with items in the simulation as viewed through headset 116. …Controller 118 may be physical or virtual, as part of headset 116.” ¶0022; Fig 1 (118)) Examiner note: Also, refer to ¶0031 for system configuration during training.
execute the occupant safety test by identifying the safety fixtures on the zone plan to get familiarized with the physical location of the fixtures in the zone for use in the emergency situation. (“The tag will further preferably include an indicator that the object is interactable, and an object identifier indicating the nature of the object, for example only, furniture or emergency equipment. Objects that are interactive may be interacted with in one or more ways, such as moving, toggling, removing, rotating, lifting or setting down. An indicator indicating interactivity may be formed as a label and/or a special colour, highlighting or shading/shadowing.” ¶0025-26; Fig 1 (102, 104); Fig 2 (122); Fig 4 (122 and 126)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Ton-That with the ability of creating and assigning an occupant safety test for each of the occupant’s location based on the creation of zone(s),  by generating a zone plan with fixtures and symbols,  and executing the test for the user to familiarize with the equipment or fixtures found in different locations in the map, as taught by Sanderson because it would be “obvious to try” to incorporate such elements to guide the trainee into finding the most important equipment and fixtures during an emergency or disaster inside a commercial building and be able to recognize them quickly due to a memorable and interactive training experience and as Sanderson expresses: “Most buildings do not have a customised or site-specific evacuation training system. For those few that have an evacuation training system, such systems rely on two-dimensional (2-D) plans as part of any training exercise. Reading and attempting to memorise details from 2-D plans is tedious, and many details are not memorised by key individuals. Moreover, 2-D plans are not conducive to use during realistic emergency situations. Accordingly, there exists a need to provide an improved system and method which is less prone to the problems of conventional systems and methods, and provides a more engaging, memorable and safe experience. For systems which do render a 3-D plan, such systems fall short since many situations and objects that may be encountered and likely to be used are not useable within a simulation” (Sanderson; ¶0002-3).

Regarding claims 2, 8 and 16: 
The combination of Ton-That, and Sanderson, as shown in the rejection above, discloses the limitations of claims 1, 7 and 15.
Ton-That does not explicitly teaches the following limitation(s), however, Sanderson teaches:
further comprising transmitting the occupant safety test to a user device, wherein the occupant safety test transmitted is displayed to the occupant for executing the occupant safety test. (“Mixed reality system 108 is configured to combine features from real-world surroundings with features from database 104. In one preferred embodiment, mixed reality system 108 is configured as a virtual reality system. Mixed reality system 108 preferably includes a motion sensor 114, a headset 116, and a controller 118. Motion sensor 114 is configured to detect the location and orientation of headset 116, and transmit data accordingly. Controller 118 is configured to permit a user to interact with items in the simulation as viewed through headset 116.” ¶0022; Fig 1 (102, 104 and 108); Figs 2-4) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Ton-That with the ability of transmitting and displaying an occupant safety test for the occupant execution, as taught by Sanderson because it would be “obvious to try” to incorporate such elements and its scene or “simulation” to present them to the trainee to complete a safety test in an interactive manner and as Sanderson expresses: “The present invention in a preferred form provides the advantages of a more realistic environment and memorable simulation for building evacuations. By creating a simulation that is more memorable, key personnel, when faced with a real emergency, will act instinctively based on realistic practice rather than guessing and trying to remember details of a floorplan while under pressure to leave. Including interactable environments and objects creates a more realistic situation, and better prepares users for scenarios which may well be encountered. As has been well-researched, in an emergency situation, even saving a few seconds can save lives.” (Sanderson; ¶0038).

Regarding claims 3, 10 and 17: 
The combination of Ton-That, and Sanderson, as shown in the rejection above, discloses the limitations of claims 1, 7 and 15.
Ton-That further teaches:
further comprising transmitting the occupant safety test via a Uniform Resource Locator (URL). (“In some embodiments, the mobile device 300 may include circuitry and sensors for supporting a location determining capability, such as that provided by the global positioning system (GPS) or other positioning systems (e.g., systems using Wi-Fi access points, television signals, cellular grids, Uniform Resource Locators (URLs)). In some embodiments, a positioning system (e.g., a GPS receiver) may be integrated into the mobile device 300 (e.g., embodied as a mobile type of user device, such as a tablet computer or smartphone) or provided as a separate device that may be coupled to the mobile device 300 through an interface (e.g., via communication device 260) to provide access to location-based services.” ¶0077; Fig 3 (300)) 

Regarding claims 4, 11 and 18: 
The combination of Ton-That, and Sanderson, as shown in the rejection above, discloses the limitations of claims 1, 7 and 15.
Ton-That does not explicitly teaches the following limitation(s), however, Sanderson teaches:
further comprising tagging information having placement of the fixtures and protocols to be followed by the occupant for operating the fixtures in the emergency situation. (“Thereafter, the interactive tagged item is anchored to the two-dimensional floor plan in an initial, starting position (it being understood that the item may be moveable within the simulation when rendered). The anchoring may be accomplished by fixing the coordinates of an object or feature within a geospatial grid. Next, the floorplan, now enhanced with digital tags, is saved in database 104 as a latent 3-D floorplan and ready for rendering as an active, explorable 3-D floorplan with appropriate viewing equipment, as set forth further below. Periodic floor surveys may be used to modify and/or update floorplan data and change tag coordinates and/or types as needed. Enhancing a digital plan with one or more tags indicating interactability may be by way of colour, shadowing, or explicitly with text and/or one or more symbols.” ¶0028; Fig 1 (102, 104); Fig 2 (122); Fig 4 (122 and 126)) Examiner note: Also, refer to ¶0031-35 for users training with the simulation during “emergency situations” created by a “trainer”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Ton-That with the ability of identifying zones or fixtures by tagging information and placing it in them, as taught by Sanderson because it would be “obvious to try” to emphasize and tag the objects of interests in the map and in the “simulation” to easily present the trainee interactable objects that require their attention to successfully complete the safety tests and as Sanderson expresses: “The present invention in a preferred form provides the advantages of a more realistic environment and memorable simulation for building evacuations. By creating a simulation that is more memorable, key personnel, when faced with a real emergency, will act instinctively based on realistic practice rather than guessing and trying to remember details of a floorplan while under pressure to leave. Including interactable environments and objects creates a more realistic situation, and better prepares users for scenarios which may well be encountered. As has been well-researched, in an emergency situation, even saving a few seconds can save lives.” (Sanderson; ¶0038).

Regarding claims 5, 12 and 19: 
The combination of Ton-That, and Sanderson, as shown in the rejection above, discloses the limitations of claims 1, 7 and 15.
Ton-That does not explicitly teaches the following limitation(s), however, Sanderson teaches:
wherein the zone plan is generated by mapping the safety fixtures on the zone plan corresponding to the location of the fixtures in the zone. (“In another preferred aspect, the present invention provides a method for generating an indoor spatial mapping. The method includes storing a 2-D floor plan in a floor plan database; digitally tagging reference points which include at least one item of emergency equipment in a level of a structure; anchoring the at least one tagged item of emergency equipment to the 2-D floor plan; and rendering a 3-D floor plan with at least one anchored item of emergency equipment, the anchored emergency equipment being interactable within the 3-D floor plan.” ¶0005; Fig 2 – 4) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Ton-That with the ability of zone plan based on the generation of safety fixtures and symbols corresponding to its location and its fixtures, as taught by Sanderson because it would be “obvious to try” to incorporate such elements to guide the trainee into finding the most important equipment and fixtures during an emergency or disaster inside a commercial building and be able to recognize them quickly in a map or “floor plan” and as Sanderson expresses: “Most buildings do not have a customised or site-specific evacuation training system. For those few that have an evacuation training system, such systems rely on two-dimensional (2-D) plans as part of any training exercise. Reading and attempting to memorise details from 2-D plans is tedious, and many details are not memorised by key individuals. Moreover, 2-D plans are not conducive to use during realistic emergency situations. Accordingly, there exists a need to provide an improved system and method which is less prone to the problems of conventional systems and methods, and provides a more engaging, memorable and safe experience. For systems which do render a 3-D plan, such systems fall short since many situations and objects that may be encountered and likely to be used are not useable within a simulation” (Sanderson; ¶0002-3).

Regarding claims 6, 13 and 20: 
The combination of Ton-That, and Sanderson, as shown in the rejection above, discloses the limitations of claims 1, 7 and 15.
Ton-That does not explicitly teaches the following limitation(s), however, Sanderson teaches:
wherein the zone plan comprises longitude and latitude coordinates of the safety features corresponding to the fixtures in the zone. (“Reference points are identified and digitally tagged. A reference point may be classified in according to fixed spatial, and moveable object (relative to other reference points). A tag for a fixed spatial reference point will include coordinates along the X, Y, and Z axes. The coordinates may be determined between reference points (local coordinates based on distance and angular orientation), and/or geographical coordinates. Local coordinates may be obtained by using a depth indicator on mapping device 102, manually measuring distances on site, or through a local grid between devices such as Bluetooth beacons. Geographical coordinates may be obtained using an onboard GPS (if available), in combination with accelerometers and/or gyroscopes optionally integrated with mapping device 102 should a GPS signal not be available due to indoor interference” ¶0024; Fig 1 (102)) Examiner note: Also, refer to ¶0025 for more details.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Ton-That with the ability of having a zone plan comprised of coordinates for each of the safety features that corresponds to its physical fixtures, as taught by Sanderson because it would be “obvious to try” to incorporate such elements to guide the trainee into finding the safety fixtures inside a map that gives an orientation to locate them during an emergency or disaster simulation inside a commercial building and be able to recognize them quickly in a map or “floor plan” and as Sanderson expresses: “Most buildings do not have a customised or site-specific evacuation training system. For those few that have an evacuation training system, such systems rely on two-dimensional (2-D) plans as part of any training exercise. Reading and attempting to memorise details from 2-D plans is tedious, and many details are not memorised by key individuals. Moreover, 2-D plans are not conducive to use during realistic emergency situations. Accordingly, there exists a need to provide an improved system and method which is less prone to the problems of conventional systems and methods, and provides a more engaging, memorable and safe experience. For systems which do render a 3-D plan, such systems fall short since many situations and objects that may be encountered and likely to be used are not useable within a simulation” (Sanderson; ¶0002-3).

Regarding claim 9: 
The combination of Ton-That, and Sanderson, as shown in the rejection above, discloses the limitations of claim 7.
Ton-That further teaches:
wherein the processor executes the program instructions to transmit the occupant safety test to a user device, and wherein the user device comprises one of a computer, a laptop, a desktop computer, a mobile device, a navigation system, a tablet, and a wearable device. (“As used in this disclosure, “computing device” may refer to, without limitation, one or more personal computers, laptop computers, set-top boxes, cable boxes, network storage devices, server computers, media servers, … personal media devices, communications devices, display devices, financial transaction systems, vehicle or dashboard computer systems, …and/or monitoring devices for automobiles and/or other vehicles …mobile devices, mobile telephones, cellular telephones, GPS navigation devices, smartphones, tablet computers, portable video players, satellite media players, satellite telephones, wireless communications devices, and/or personal digital assistants (PDA).” ¶0035; Fig 1B (154a-d)) Examiner note: Also, refer to ¶0036 for “mobile device” details.

Regarding claim 14: 
The combination of Ton-That, and Sanderson, as shown in the rejection above, discloses the limitations of claim 7.
Ton-That further teaches:
wherein the safety equipment comprises one of a first aid kit and a fire extinguisher. (“Locating a fire extinguisher in the kitchen; Locating a fire extinguisher near the furnace” ¶0128-129; “Preparing for an emergency (e.g., putting in the car's trunk blankets, flares, a sack of sand for traction, shovel, windshield scraper and brush, tool kit, tow rope, booster cables, flashlight, extra batteries, and/or material for survival, such as waterproof matches to melt snow for drinking water, a first aid kit,” ¶0104; Table from Col. 9-10; Figs 3-5)









 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Little (U.S. Patent No. 11107292 B1) is pertinent because “The disclosed embodiments improve existing VR systems by automatically providing various embodiments of a virtual environment, comprising dynamic, adjustable arrangements of objects that make the virtual environment suitable for use in property assessment training, thereby overcoming drawbacks of conventional virtual property assessment training techniques.”
Meadows (U.S. Patent No. 7308118 B1) is pertinent because it is “a system for developing an emergency plan to execute the steps of collecting data to define the architectural features of a building. A plan view of at least one floor of the building is based on the collected data. The plan view is organized into at least one coded zone that is broken into segments. The coding can be by means of color, geometric shapes, or other visual coding device or convention. Each segment of the color-coded zone is associated with an alpha/numeric character that is unique to that zone. The completed plan is stored at a location that is remote from the building and where it is available to emergency responders.”
Derickson (U.S. Pub No. 20220108622 A1) is pertinent because “the disclosed technology provides for generating simulation training models that can be used to prepare people (i.e., building occupants, first responders) to safely and calmly respond to emergencies, such as fires in high-rise buildings. Using the training models, people can better cope with decision-making during emergencies. The disclosed technology also uses signaling devices, wearables, and other devices and sensors distributed throughout a building to provide egress or stay-in-place guidance to people located in the building during an emergency..”
Davis (U.S. Patent No. 10529028 B1) is pertinent because “relate[s] to systems and methods for providing enhanced situation visualization. An augmented reality (AR) system for generating and displaying such an enhanced situation visualization (ESV) is provided. The AR system may include an ESV computing device, a user computing device operated by a user, and a reference database. The user computing device may transmit a reference request message to the ESV device, the reference request message including an image representative of a current view of a user. For example, an insurance claims adjuster may be interested in the extent and nature of damage to an insured property to submit an accurate claim for disbursement.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687